DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Claim(s) 1-2, 4-12, and 14-18 is/are pending in this application.
In view of the amendments filed 07/21/2021, the previous rejection to claim(s) 1-2, 4-12, and 14-18 under 35 U.S.C. 103 is/are withdrawn. The amendments are based on the proposed amendments discussed during the interview conducted on 07/13/2021. 

Allowable Subject Matter
Claims 1-2, 4-12, and 14-18 renumbered to 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Applicant’s amendments, i.e., “wherein the determination of the signal processing level is based on the condition signal and a transmission-related factor comprising a transmission speed, a transmission, and a transmission scheme of the wireless communication” and “wherein the different complexity level is different with respect to a number of logic blocks”(claims 1, 12, and 15) filed 07/21/2021, in conjunction with other limitations recited in the claims have overcome the previous 103 rejection. 
An updated search has been performed and no prior art has been found that solely, or in any reasonable combination, reads on the claims as amended. The closest prior(s) art found, which was/were previously cited, is/are as follows:
Ramkumar et al. (US 2015/0131461 A1) (previously cited), which is directed to Methods and apparatus for reducing modem power based on a present state of charge of battery; and teaches a UE determines a present state of charge of power source of the UE. The UE identifies a charge state level based on the present state of charge of an internal power source of the UE. The charge state level invokes one or more power savings modes that control and adjust various functions of the UE and various modules and processors of the UE, wherein different adjustments affect signal processing, i.e., adjusting antenna used for wireless communication or adjusting FSCAN requests used for wireless communication. The UE selects one or more power saving modes based on the charge state level that are associated with algorithms and control and adjust various functions of the UE and various modules and processors of the UE. The selection of the one or more power saving modes depend on a number of threshold levels, i.e., the number of antenna used in the UE is based on the number of threshold levels (Fig. 7, [0047]-[0053], [0074]-[0076]);
Yamauchi et al. (US 2005/0048960 A1) (previously cited), which is directed to Information processing device, control device, communication device, communication equipment, electronic device, information processing system, power management method, power management program, and recording medium; and teaches a device Z reduces power consumption by determining an operation mode based on a remaining power level or command, wherein the command may be a transmission output level control command. The operation mode is associated with a power saving of a wireless transmission circuit of the device Z which includes a list of operation modes for power savings (Figs. 11, 12, 14, [0118], [0128], [0135], [0199]); and 
Ljung et al. (US 2019/0215773 A1) (previously cited), which is directed to Automatic power saving selection based on target use; and teaches a battery powered device retrieves and compares a remaining battery power life with a target batter life and activates one or more power saving functionalities. The battery powered device further retrieves a new estimation of the remaining battery 
Mochizuki et al. (US 2020/0186312 A1) (previously cited), which is directed to Communication system; and teaches a UE receives a UE capability enquiry from an eNB inquiring about the UE’s processing time, wherein the processing time is the time to demodulate and decode a signal ([0209], [0213], [0215]); and 
Lee et al. (US 2014/0098761 A1) (previously cited), which is directed to Method and apparatus for enhancing coverage of machine type communication (mtc) devices; and teaches a WTRU provides a capability to the network that includes periodicity for active and inactive time duration, wherein the inactive time duration is after a data transmission ([0322]); and
De la Serna et al. (US 2019/0179549 A1), which is directed to Stochastic data-driven dynamic logic reallocation and logic cache method for run-time adaptive computing architecture; and teaches threshold values may be set with respect to a number of logic blocks ([0063]); and 
Rogers et al. (US 2014/0304542 A1), which is directed to Report updated threshold level based on parameter; and teaches a computing device determines an actual remaining battery capacity of a battery powering the computing device and monitors parameters related to power to be drawn if OSs are to enter a hibernate state. The computing device then sets a first and second modified level and a first and second low value to extend a time before the Oss are to enter hibernate state (Fig. 5A, [0062]-[0066]); and 
He et al. (US 2014/0010282 A1), which is directed to Power aware video decoding and streaming; and teaches a mobile device uses power aware technologies such as power aware streaming and/or power aware decoding to achieve power savings. The mobile device uses power metrics to 

Neither Ramkumar nor Yamauchi, Ljung, Mochizuki, Lee, De la Serna, Rogers, or He, taken alone or in any reasonable combination, teach the claims as amended, “wherein the determination of the signal processing level is based on the condition signal and a transmission-related factor comprising a transmission speed, a transmission, and a transmission scheme of the wireless communication” (claims 1, 12, and 15) filed 07/21/2021 in conjunction with other limitations recited in the claims.
	Therefore claims 1-2, 4-12, and 14-18 renumbered to 1-16 are allowed over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THE HY NGUYEN whose telephone number is (571)270-3813.  The examiner can normally be reached on Mo-Fr: 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/T.H.N./Examiner, Art Unit 2478                                                                                                                                                                                                        

/JOSEPH E AVELLINO/Supervisory Patent Examiner, Art Unit 2478